Title: To Thomas Jefferson from Albert Gallatin, 23 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 23 1805
                  
                  Humboldt’s map of which, since Dr Kraft’s death, I could not get another copy made, is at my house. I will send it to you to night or to morrow morning— 
                  Respectfully Your obt. Sert.
                  
                     Albert Gallatin 
                     
                  
               